DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 9-16 are pending. Claims 9-16 have been amended. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 02/16/2021 containing amendments and remarks to the claims.
The objections of claims 9, 10, 12 and 15 for minor informalities are withdrawn due to amendments made to the claims.
The rejections of claims 9-16 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 02/16/2021, with respect to the rejection(s) of claims 9-16 under 35 U.S.C 101 statutory double patenting have been fully considered and are persuasive. The Applicant’s arguments regarding the statutory double patenting rejection are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new non-statutory double patenting rejection is made. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of copending Application No. 16/633,212 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to purifying a feed gas stream comprising methane and hydrocarbons containing at least two carbon atoms comprising the similar steps a)-f). 
The difference between the rejected claims and the conflicting claims is that step e) of the rejected claims recites introducing at least one portion of the second liquid stream resulting from d) into a Joule-Thomson expansion means, whereas step e) of the conflicting claims recites introducing at least one portion of the gas stream resulting from step d) into a Joule-Thomson expansion means. 
However, claim 12 of copending Application No. 16/633,212 recites “at least one portion of the liquid stream resulting from step d) is introduced into the heat exchanger used in step a) counter-current to the feed stream”. The portion of the specification of the copending application which supports the claim and defines the scope of the claim recites that the liquid stream may be expanded via a Joule Thomson valve 36 and introduced to the heat exchanger 2 to cool the feed stream 1 (see page 4, 7th paragraph). Introducing the liquid stream into a Joule-Thomson expansion means prior to introducing the liquid stream into the heat exchange counter-current to the feed stream is therefore considered an obvious variation of the invention defined by the claims of the copending application. As such, it is evident that the rejected claims define an obvious variation of the invention claimed in the reference application when considering the portions of the specification which provide support for the reference claims and claims 9-16 are rejected.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 9-16 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a process for purifying a natural gas feed stream comprising methane and hydrocarbons containing at least two carbon atoms as recited in claim 9. Specifically, no prior art discloses steps d)-f) as claimed. 
The closest prior art is Lokhandwala (U.S. Patent No. 6,053,965, cited in the IDS dated 02/18/2020). Lokhandwala discloses a process for conditioning natural gas containing C3+ hydrocarbons comprising: 
cooling a feed gas stream comprising methane and hydrocarbons containing at least two carbon atoms in a heat exchanger 602 to produce a cooled feed gas stream 603 (col. 12, lines 8-13); 
the cooled feed gas stream 603 is introduced into a phase separator 604 to produce a heavier hydrocarbon enriched liquid phase 605 and a high pressure gas stream 606 (col. 12, lines 13-20); 
separating the high pressure gas stream 606 in a membrane separation unit 607 to produce a permeate stream 608 enriched in C3+ hydrocarbons and a residue stream 609 (col. 12, lines 20-26);
introducing the residue stream 609 through an expansion valve 611 to produce cooled stream 612 (col. 12, lines 25-27); and
heating the cooled stream 612 by introducing the cooled stream into the heat exchanger 602 (col. 12, lines 27-30; Fig. 6).
Lokhandwala differs from the claimed invention in that the membrane separation of Lokhandwala produces a permeate enriched in hydrocarbons having more than two carbon atoms and a residue comprising lighter hydrocarbons, whereas the claimed invention is reversed. The claimed invention produces a permeate enriched in methane and a residue that contains the hydrocarbons having at least two carbon atoms. Lokhandwala also fails to disclose introducing a residue containing hydrocarbons having at least two carbon atoms into a second phase separator to produce a liquid stream and a gas stream, introducing at least a portion of the liquid stream into a Joule-Thompson expansion means, and heating the expanded stream by heat exchange with the feed gas stream by feeding the expanded stream counter-current to the feed gas stream. 

Pinnau et al. (U.S. Patent No. 6,361,582), directed to a process for separating a gas mixture containing a gas and a C3+ hydrocarbon vapor using gas-separation membranes, discloses a process comprising: passing a gas stream into a first membrane separation unit to produce a permeate stream 303 enriched in carbon dioxide and a residue stream 302, feeding the residue stream into a phase separator 320 to produce a gas stream 305 and a liquid stream 306, the gas stream 305 is introduced into a second membrane separation unit and the resulting residue is passed into a second phase separator 322 (col. 44, line 54 to col. 45, line 25). Pinnau is considered to reasonably suggest that phase separators may be present after membrane separation units to separate residue streams enriched in hydrocarbons to produce a liquid stream and a gas stream. However, Pinnau does not disclose further introducing a portion of the liquid stream from a phase separator into a Joule-Thompson expansion means and heating the expanded stream by introduction into a heat exchanger counter current to a feed gas stream as recited in the claims. 
As such, no prior art alone or in combination discloses the claimed process and claims 9-16 are indicated as having allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772